Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No. 333-101447 on Form S-8 of Liquidmetal Technologies, Inc. and subsidiaries of our report dated March 30, 2012, relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of Liquidmetal Technologies, Inc. and subsidiaries for the year ended December 31, 2011.Our report dated March 30, 2012, relating to the consolidated financial statements includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern. /s/ SingerLewak LLP Los Angeles, California March 30, 2012
